[Cite as In re G.W., 2022-Ohio-2581.]


                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

IN RE G.W.                                    :
                                              :
Minor Child                                   :         No. 110938
                                              :
[Appeal by D.W., Mother]                      :



                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: July 28, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                   Juvenile Division
                                 Case No. AD18906317


                                        Appearances:

                Christina J. Joliet, for appellant.

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Joseph C. Young, Assistant Prosecuting
                Attorney, for appellee.
ON RECONSIDERATION1

EMANUELLA D. GROVES, J.:

             Appellant-mother (“Mother”) appeals from the judgment of the

Cuyahoga County Common Pleas Court, Juvenile Division, granting permanent

custody of her minor child, G.W., to appellee, the Cuyahoga County Department of

Children and Family Services (“CCDCFS” or the “agency”).2 For the reasons that

follow, we affirm.

                         Procedural and Factual History

             On May 14, 2018, CCDCFS filed a complaint alleging that G.W., born

August 17, 2013, was a neglected, abused, and dependent child as defined by R.C.

2151.03(A)(3), 2151.031(B), and 2151.04(B). The complaint averred, in part, the

following particulars:

      1. Mother fails to provide a safe living environment for the child.
      Mother has failed to protect herself and child from a domestically
      violent boyfriend. Mother and a boyfriend have engaged in physical
      domestic violence in the presence of the child at least three times in the
      past four months and as recently as May 3, 2018.

      2. Mother has untreated mental health issues which interfere with her
      ability to provide care for the child. Mother has been diagnosed with
      bipolar disorder and depression but is not engaged with services to
      address her mental health. Mother has failed to comply with a court-
      ordered mental health assessment.


      1  The original announcement of decision, In re G.W., 8th Dist. Cuyahoga No.
110938, 2022-Ohio-1678, released May 19, 2022, is hereby vacated. This opinion, issued
upon reconsideration, is the court’s journalized decision in this appeal. See App.R. 22(C);
see also S.Ct.Prac.R. 7.01.

      2 The child’s father, C.E. (“Father”), is not a party to this appeal, but will be
referenced in the discussion to provide context.
      3. Mother has two criminal convictions for driving while under the
      influence of alcohol. Mother has a criminal conviction for child
      endangering due to G.W. being a passenger in the vehicle during one of
      these incidents. Mother has unresolved matters before the Cleveland
      Municipal Court and the Berea Municipal Court due to non-payment.

      4. Mother uses marijuana while being the sole caregiver for the child.
      Mother has been referred to multiple substance abuse assessments but
      has failed to comply.

      5. Father, C.E. (“Father”), has failed to support, visit, or communicate
      with the child on a consistent basis and has had minimal involvement
      with the child since birth.

             Along with the complaint, CCDCFS filed a motion for predispositional

temporary custody of G.W. to the agency. In support, the agency indicated that G.W.

was then in the care of a maternal aunt pursuant to a safety plan that was executed

on May 4, 2018, and set to expire on June 4, 2018. The juvenile court granted

predispositional temporary custody to CCDCFS.

            The agency developed and filed a case plan to assist Mother in

remedying the issues that led to CCDCFS’ involvement. To address Mother’s mental

health and substance-abuse issues, the agency required Mother to complete a

mental-health assessment, engage in counseling, and be compliant with all

medications. To address the domestic violence concerns, the agency required

Mother to participate in domestic violence classes.

            Additionally, to address Mother’s housing issue, the agency required

Mother to maintain stable, safe, and appropriate housing for herself and G.W.

Further, the case plan included counseling for G.W., who had witnessed ongoing

domestic violence in the home between Mother and Mother’s boyfriend. Finally, to
address the agency’s concern that Father had not established a relationship with

G.W., the case plan required that Father establish a parent-child relationship with

G.W. and make arrangements to begin providing financial support

             At a hearing on July 3, 2018, Mother denied the allegations in the

complaint. The juvenile court referred Mother to the public defender’s office for

legal assistance. The juvenile court also held in abeyance a motion filed by the

agency for temporary custody and ordered that G.W. remain in the placement with

the maternal aunt.

             On August 9, 2018, at an adjudicatory hearing, Mother again denied

the allegations of the agency’s complaint. After hearing testimony, the juvenile court

found the allegations were proven by clear and convincing evidence and proceeded

to adjudicate G.W. abused and dependent. The juvenile court also found that “the

child’s continued residence in or return to [D.W.], Mother will not be contrary to the

child’s best interest.” In addition, the juvenile court ordered that upon verification

of Mother’s current housing, G.W. shall be returned to Mother and reside with her

at the domestic violence shelter.

             On October 9, 2018, CCDCFS filed a motion to amend its previously

filed motion for predispositional temporary custody to agency, to that of legal

custody to Mother, with protective supervision. In the brief in support, CCDCFS

stated it believed the prayer for relief was the disposition that was in G.W.’s best

interest. After a hearing held January 16, 2019, the juvenile court placed G.W. in

the protective supervision of CCDCFS.        The juvenile court also approved an
amended case plan requiring that Mother complete drug and alcohol assessments,

comply with substance-abuse treatment recommendations, and submit to random

drug tests. In addition, the juvenile court found that the permanency plan for the

child was legal custody to Mother.

             On May 6, 2019, CCDCFS filed a motion for first extension of

protective supervision, noting that the then order would be expiring on May 13,

2019. In the brief in support, CCDCFS stated:

      Mother has completed the following requirements: obtained and
      maintained safe and stable housing, is able to provide for the child’s
      basic needs, and completed an AOD assessment. However, Mother has
      not completed the following objectives of the case plan: a
      recommended intensive out-patient treatment program (“IOP”),
      requested drug screens, the recommended mental health and domestic
      violence services.

Following a hearing held on June 5, 2019, the juvenile court granted the agency’s

motion.

              On July 1, 2019, CCDCFS filed a motion to modify protective

supervision to temporary custody. In the affidavit filed in support of the agency’s

motion, caseworker Norma De Jesus (“De Jesus”) averred that, on June 29, 2019,

Mother and child were involved in a car accident, resulting in injuries to both. De

Jesus also averred that Mother was driving while severely intoxicated and that G.W.

was not properly restrained in the car. After a hearing, the juvenile court found there

was probable cause for removal of G.W. from Mother’s care and that there was not

a suitable relative, who was willing to be a temporary custodian. Thus, the juvenile

court committed G.W. to the emergency care and custody of the agency.
              At a hearing on September 23, 2019, Mother agreed to the agency’s

motion to modify protective supervision to temporary custody. By journal entry,

dated October 21, 2019, the juvenile court granted the agency’s motion for

temporary custody.

              On May 28, 2020, CCDCFS filed a motion to modify temporary

custody to legal custody to G.W.’s maternal grandmother, S.M. In support of the

motion, CCDCFS noted that prior to filing the motion, the agency developed a case

plan to facilitate reunification, but Mother had failed to complete the objectives.

CCDCFS also noted that the agency referred Mother for mental health, domestic

violence, and substance-abuse services, but Mother was not compliant. In addition,

CCDCFS noted that Mother did not have safe, stable housing, and was not compliant

with the terms of her probation to the Cuyahoga County Court of Common Pleas.

CCDCFS further noted that G.W.’s maternal grandmother was able to provide for

the child’s daily needs and was willing to provide a permanent home.

              On November 2, 2020, CCDCFS filed a motion to amend its prior

motion for legal custody to the maternal grandmother to a motion for permanent

custody. In support of the motion, CCDCFS asserted that the condition listed in R.C.

2151.414(B)(1) existed. Specifically, that G.W. had been in the temporary custody of

the agency for twelve or more months of a consecutive twenty-two-month period.

In the affidavit filed in support of the agency’s motion, caseworker Rayshawn

Eberhardt (“Eberhardt”) averred in pertinent part, as follows:
      ***

      2. The child was committed to the pre-dispositional temporary custody
      of CCDCFS on July 1, 2019

      3. The child was adjudicated abused and dependent on September 10,
      2018,

      4. The child was committed to the temporary custody of CCDCFS on
      October 25, 2019.

      5. A case plan was filed with Juvenile Court and approved which
      required that mother complete a substance abuse assessment and
      comply with treatment recommendations, comply with random drug
      screens, comply with mental health treatment and prescribed
      medication, complete domestic violence classes, maintain stable and
      appropriate housing, and maintain the ability to meet the child’s basic
      needs.

      6. Mother completed a substance abuse assessment and was
      recommended for IOP. Mother failed to comply with the substance
      abuse treatment recommendations and has failed to comply with
      random drug screens.

      7. Mother had failed to consistently comply with mental health
      treatment.

      8. Mother had not visited or communicated with the child since on or
      about August 2020.

              In response, on July 13, 2021, Mother filed a motion for legal custody

of G.W., asserting that she was ready and able to have physical care of G.W. and that

she had substantially complied with the case plan services.

              On July 20, 2021, the juvenile court held a dispositional hearing.

                                Dispositional Hearing

              At the hearing, CCDCFS presented the testimony of Eberhardt, who

testified in conformity with the above affidavit she provided in support of the
agency’s motion for permanent custody. Eberhardt, who inherited the case in

August 2020, testified that the case’s history revealed that Mother had not made

significant progress with the developed case plan and that Mother was inconsistent

in her engagement.

              Eberhardt testified that although Mother had completed a mental-

health assessment, Mother failed to follow through with individual counseling and

that by the time of the hearing, Mother’s compliance with the mental health

component was unknown. Eberhardt explained that Mother failed to provide an

updated release to permit the provider to communicate with the agency. Eberhardt

noted that she made several efforts to meet with Mother to obtain the release, but

none ultimately successful.

              Eberhardt testified about the substance abuse component, noting

that Mother completed an IOP, began aftercare, and tried to maintain sobriety, but

that, as of December 2020, Mother had failed to submit to any of the agency’s

random drug screens. Eberhardt also noted that in December 2020, Mother self-

reported that she had relapsed.

              Eberhardt testified that Mother failed to complete the domestic

violence program the agency recommended, opting instead to complete an eight-

hour domestic violence class online. Eberhardt testified that the agency deemed the

online program insufficient, because of Mother’s long history of being in domestic

violent relationships. Eberhardt explained that the agency requested, and the

provider agreed, to combine the domestic violence mental health components.
               Eberhardt testified that the agency referred Mother to the

Community Collaborative for assistance with her housing needs. Eberhardt stated

that towards the latter part of 2020, Mother did have independent housing, but at

the time of the trial, Mother still lacked stable housing.

              Eberhardt testified she found it difficult to coordinate supervised

visits between Mother and G.W. Eberhardt stated that because Mother was not

consistent, the visits never became unsupervised. Eberhardt noted that G.W.

enjoyed the visits with Mother.

              Eberhardt testified that Mother was initially responsive to her

encouragement to engage in the case plan, but then later it became increasingly

difficult to reach Mother either by phone calls or by texts. Eberhardt noted being

able to reach Mother sporadically and eventually discovering that Mother had been

jailed, because of a probation violation.

              Eberhardt testified that G.W. was residing with a maternal aunt and

was receiving trauma-focused therapy. G.W.’s basic needs were being met and she

was thriving in the placement with the maternal aunt. Eberhardt explained that the

agency had planned to place G.W. with the maternal grandmother, but those plans

fell apart, when the maternal grandmother indicated that, based on her work

schedule, she would not be able to meet G.W.’s basic needs. Eberhardt noted that

the maternal grandmother offered that G.W.’s maternal aunt would be the best

person to care for the child and ensure that all needs were met.
              Eberhardt opined that returning G.W. to mother would not serve the

child’s best interest and recommended that the juvenile court grant the agency’s

motion for permanent custody.

              Thereafter, the juvenile court continued the proceedings, which

reconvened on September 17, 2021. At that time, G.W.’s guardian ad litem, Tom

Kozel, (the “GAL”), who previously filed a written report, orally recommended that

permanent custody be granted to the agency. The GAL noted that G.W. had been in

the agency’s custody beyond two years, that Mother had not been able to document

extended sobriety, and that the agency’s concern about Mother’s mental health

issues remained. In addition, the GAL noted that Mother had not procured safe and

stable housing throughout the history of the case. Finally, the GAL noted that G.W.

was in a home, with a relative that was committed to caring for the child.

              On October 4, 2021, the juvenile court journalized an entry

terminating all parental rights and granting permanent custody to the agency.

              Mother now appeals and raises the following sole assignment of error

for our review:

                            Assignment of Error

      The trial court’s order granting permanent custody to the agency was
      not based upon sufficient clear and convincing evidence, was against
      the manifest weight of the evidence and it erred in finding permanent
      custody to be in the best interest of the child.

                                   Law and Analysis

              In her sole assignment of error, Mother argues the juvenile court

erred in granting permanent custody to the agency because the decision is not
supported by clear and convincing evidence, is against the manifest weight of the

evidence, and not in G.W.’s best interest. Specifically, Mother maintains that she

substantially engaged in the objectives of the case plan.

              At the outset, we note, it is well established that a parent has a

fundamental right to raise and care for his or her child. In re L.M., 8th Dist.

Cuyahoga No. 106072, 2018-Ohio-963, citing In re C.F., 113 Ohio St.3d 73, 2007-

Ohio-1104, 862 N.E.2d 816, ¶ 28; In re K.H., 119 Ohio St.3d 538, 2008-Ohio-4825,

895 N.E.2d 809, ¶ 40. We recognize that termination of parental rights is “the family

law equivalent of the death penalty in a criminal case.” In re V.C., 8th Dist. Cuyahoga

Nos. 102903, 103061, and 103367, 2015-Ohio-4991, citing In re J.B., 8th Dist.

Cuyahoga No. 98546, 2013-Ohio-1704, ¶ 66, quoting In re Hoffman, 97 Ohio St.3d

92, 2002-Ohio-5368, 776 N.E.2d 485, ¶ 14.

              An appellate court will not reverse a juvenile court’s decision

awarding permanent custody to an agency if the judgment is supported by clear and

convincing evidence. In re J.M-R., 8th Dist. Cuyahoga No. 98902, 2013-Ohio-1560,

¶ 28. “Clear and convincing evidence” is that measure or degree of proof that is more

than a “preponderance of the evidence,” but does not rise to the level of certainty

required by the “beyond a reasonable doubt” standard in criminal cases. In re K.S.,

8th Dist. Cuyahoga No. 109928, 2021-Ohio-694, ¶ 15, citing In re M.S., 8th Dist.

Cuyahoga Nos. 101693 and 101694, 2015-Ohio-1028, ¶ 8, citing In re Awkal, 95

Ohio App.3d 309, 315, 642 N.E.2d 424 (8th Dist.1994), citing Lansdowne v. Beacon

Journal Publishing Co., 32 Ohio St.3d 176, 180-181, 512 N.E.2d 979 (1987). It
“produces in the mind of the trier of fact a firm belief or conviction as to the facts

sought to be established.” In re K.S. at ¶ 15, citing In re M.S. at ¶ 18.

               Therefore, we examine the record to determine whether the juvenile

court had sufficient evidence to meet the required degree of proof. “Judgments

supported by competent, credible evidence going to all the essential elements of the

case will not be reversed as being against the manifest weight of the evidence.” In

re L.W., 8th Dist. Cuyahoga No. 107708, 2019-Ohio-1343, at ¶ 24, citing In re T.S.,

8th Dist. Cuyahoga No. 92816, 2009-Ohio-5496, ¶ 24, citing State v. Schiebel, 55

Ohio St.3d 71, 74, 564 N.E.2d 54 (1990).

               The termination of parental rights is governed by R.C. 2151.414. In re

M.H., 8th Dist. Cuyahoga No. 80620, 2002-Ohio-2968, ¶ 22. R.C. 2151.414 sets

forth a two-part test courts must apply when deciding whether to award permanent

custody to a public services agency.

                        First Prong: R.C. 2151.414(B)(1)(a)-(e)

               Under the first prong, the juvenile court must find by clear and

convincing evidence one of the following five factors:

      (a) The child is not abandoned or orphaned, has not been in the
      temporary custody of one or more public children services agencies or
      private child placing agencies for twelve or more months of a
      consecutive twenty-two-month period, or has not been in the
      temporary custody of one or more public children services agencies or
      private child placing agencies for twelve or more months of a
      consecutive twenty-two-month period if, as described in division (D)(1)
      of section 2151.413 of the Revised Code, the child was previously in the
      temporary custody of an equivalent agency in another state, and the
      child cannot be placed with either of the child’s parents within a
      reasonable time or should not be placed with the child’s parents.
      (b) The child is abandoned.

      (c) The child is orphaned, and there are no relatives of the child who
      are able to take permanent custody.

      (d) The child has been in the temporary custody of one or more public
      children services agencies or private child placing agencies for twelve
      or more months of a consecutive twenty-two-month period, or the child
      has been in the temporary custody of one or more public children
      services agencies or private child placing agencies for twelve or more
      months of a consecutive twenty-two-month period and, as described in
      division (D)(1) of section 2151.413 of the Revised Code, the child was
      previously in the temporary custody of an equivalent agency in another
      state.

      (e) The child or another child in the custody of the parent or parents
      from whose custody the child has been removed has been adjudicated
      and abused, neglected, or dependent child on three separate occasions
      by any court in this state or another state.

R.C. 2151.414(B)(1)(a)-(e).

              Only one of the factors must be present for the first prong of the

permanent custody analysis to be satisfied. In re S.S., 8th Dist. Cuyahoga No.

109356, 2020-Ohio-3039, ¶ 28, citing In re L.W., 8th Dist. Cuyahoga No. 104881,

2017-Ohio-657, ¶ 28.

              In this matter, the juvenile court determined that the condition set

forth in R.C. 2151.414(B)(1)(d) applied. We note, R.C. 2151.414(B)(1)(d) permits a

public children services agency to move for permanent custody of a child if, at the

time the agency files its permanent custody motion, the child has been in the

agency’s temporary custody for twelve or more months of a consecutive twenty-two-

month period. See In re C.W., 104 Ohio St.3d 163, 2004-Ohio-6411, 818 N.E.2d

1176, ¶ 26 (construing R.C. 2151.414(B)(1)(d) and explaining that before children
services agency can seek permanent custody under R.C. 2151.414(B)(1)(d), the child

must have been in agency’s temporary custody for at least twelve months before the

agency files a permanent custody motion).

              We further note, the time-period for R.C. 2151.414(B)(1)(d) is

calculated from when the child enters custody of the agency and the filing of the

motion for permanent custody. In re J.C., 8th Dist. Cuyahoga No. 106272, 2018-

Ohio-2234, ¶ 29, citing In re C.W., 104 Ohio St.3d 163, 2004-Ohio-6411, 818 N.E.2d

1176, ¶ 26.

              The juvenile court’s October 4, 2021, judgment stated in relevant part

that “the child, has been in temporary custody of a public children services agency

or private child placing agency for twelve or more months of a consecutive twenty-

two-month period.” Mother does not dispute the juvenile court’s finding under R.C.

2151.414(B)(1)(d). Indeed, the record established that at the time CCDCFS filed its

motion for permanent custody, on November 30, 2020, G.W. had been in the

agency’s temporary custody for approximately 16 months for purposes of R.C.

2151.414(B)(1).    Consequently,     the    juvenile     court’s    finding    that

R.C. 2151.414(B)(1)(d) applied is clearly and convincingly supported by the record.

              We point out, when R.C. 2151.414(B)(1)(d) applies, the trial court is

not required to make any other finding and can immediately proceed to the best-

interest determination. In re L.W., 8th Dist. Cuyahoga No. 107708, 2019-Ohio-1343,

¶ 26, citing In re T.H., 8th Dist. Cuyahoga No. 100852, 2014-Ohio-2985, ¶ 18; J.C.

at id.
               Because the juvenile court’s finding under R.C. 2151.414(B)(1)(d) is

clearly and convincingly supported by the record, the first prong of the permanent

custody analysis is satisfied in this case.

                            Second Prong: R.C. 2151.414(D)

               The second prong also requires the juvenile court to find by clear and

convincing evidence that granting permanent custody to the agency is in the best

interest of the child. Here, we review a trial court’s best-interest determination

under R.C. 2151.414(D) for an abuse of discretion. In re D.A., 8th Dist. Cuyahoga

No. 95188, 2010-Ohio-5618, ¶ 47. In this regard, ‘“[a] trial court’s failure to base its

decision on a consideration of the best interests of the child constitutes an abuse of

discretion.”’ In re N.B., 8th Dist. Cuyahoga No. 101390, 2015-Ohio-314, ¶ 60. “An

abuse of discretion is more than a mere error of law or judgment; it implies that the

court’s decision was unreasonable, arbitrary, or unconscionable.” Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

               In the instant matter, the juvenile court made findings consistent with

granting permanent custody under both R.C. 2151.414(D)(1) and (D)(2), which are

alternative means for reaching the best-interest determination. In re G.A., 8th Dist.

Cuyahoga No. 108932, 2020-Ohio-2949, ¶ 61, citing In re M.K., 10th Dist. Franklin

Nos. 09AP-1141 and 09AP-1142, 2010-Ohio-2194, ¶ 22.

               R.C. 2151.414(D)(1) sets forth best-interest factors that the court must

consider when making the best-interest determination under R.C. 2151.414(D)(1),

including
       (a) The interaction and interrelationship of the child with the child’s
       parents, siblings, relatives, foster caregivers and out-of-home
       providers, and any other person who may significantly affect the child;

       (b) The wishes of the child * * *;

       (c) The custodial history of the child, including whether the child has
       been in the temporary custody of one or more public children services
       agencies or private child placing agencies for twelve or more months of
       a consecutive twenty-two-month period * * *;

       (d) The child’s need for a legally secure permanent placement and
       whether that type of placement can be achieved without a grant of
       permanent custody to the agency;

       (e) Whether any of the factors in divisions (E)(7) to (11) of this section
       apply in relation to the parents and child.

                The juvenile court has considerable discretion in weighing these

factors. In re D.A. at ¶ 47. Although a trial court is required to consider each relevant

factor under R.C. 2151.414(D)(1) in making a determination regarding permanent

custody, “there is not one element that is given greater weight than the others

pursuant to the statute.” In re Schaefer, 111 Ohio St.3d 498, 2006-Ohio-5513, 857

N.E.2d 532, ¶ 56. Moreover, “[R.C. 2151.414(D)(1)] requires a weighing of all the

relevant factors * * * [and] requires the court to find the best option for the child

* * *.” Id. at ¶ 64.

                 In this matter, we begin our inquiry into the second prong by

observing that the juvenile court’s judgment entry reflects that the court expressed

that it considered the factors under R.C. 2151.414(D)(1).           The journal entry

continued that “one or more of the factors in division (E) of section 2151.414 of the
Revised Code exist and the child cannot be placed with one of the child’s parents

within a reasonable period of time or should not be placed with either parent.”

              Specifically, that

      [t]he child is abandoned by her father.

      There are relatives of the child who are able to take permanent custody.

      Following the placement of the child outside the child’s home and
      notwithstanding reasonable case planning and diligent efforts by the
      agency to assist parents to remedy the problems that initially caused
      the child to be placed outside the home, the parent has failed
      continuously and repeatedly to substantially remedy the conditions
      causing the child to be placed outside the child’s home.

      The parent has demonstrated a lack of commitment toward the child
      by failing to regularly support, visit, or communicate with the child
      when able to do so, or by other actions showing an unwillingness to
      provide an adequate permanent home for the child.

      The [Mother] has placed the child at substantial risk of harm two or
      more times due to alcohol or drug abuse and has rejected treatment two
      or more times or refused to participate in further treatment two or
      more times after a case plan issued requiring treatment of the parent
      was journalized as part of a dispositional order issued with respect to
      the child or an order was issued by any other court requiring treatment
      of the parent.

      The parents are unwilling to provide food, clothing, shelter, and other
      basic necessities for the child or to prevent the child from suffering
      physical, emotional, or sexual abuse or physical, emotional, or mental
      neglect.

      The parent has abandoned the child.

      The parent has caused or allowed the child to suffer abuse or neglect
      makes the child’s placement with the child’s parent a threat to the
      child’s safety.

      The child has special needs.
                As recharacterized, the relevant portions of the journal entry would

correlate to findings under R.C. 2151.414(E)(1)(4)(9)(10)(14) and (16). Additionally,

the trial court determined that all the factors under R.C. 2151.414(D)(2) applied.

R.C. 2151.414(D)(2) states:

       If all of the following apply, permanent custody is in the best interest of
       the child, and the court shall commit the child to the permanent
       custody of a public children services agency or private child placing
       agency:

       (a) The court determines by clear and convincing evidence that one or
       more of the factors in division (E) of this section exist and the child
       cannot be placed with one of the child’s parents within a reasonable
       time or should not be placed with either parent.

       (b) The child has been in an agency’s custody for two years or longer,
       and no longer qualifies for temporary custody pursuant to division (D)
       of section 2151.415 of the Revised Code.

       (c) The child does not meet the requirements for a planned permanent
       living arrangement pursuant to division (A)(5) of section 2151.353 of
       the Revised Code.

       (d) Prior to the dispositional hearing, no relative or other interested
       person has filed, or has been identified in, a motion for legal custody of
       the child.

               Critically, pursuant to R.C. 2151.414(D)(2), if all four factors

enumerated thereunder apply, “permanent custody is in the best interest of the

child, and the court shall commit the child to the permanent custody” of the agency.

(Emphasis added.) A finding under R.C. 2151.414(D)(2) mandates that the trial

court find it is in the child’s best interest to be placed in the agency’s permanent

custody. In re A.S., 8th Dist. Cuyahoga Nos. 110422 and 110472, 2021-Ohio-3829,

¶ 42, citing In re G.A. at ¶ 59.
              In these difficult matters, the ultimate welfare of the child remains

the controlling principle to be observed. See In re B.C., 141 Ohio St.3d 55, 2014-

Ohio-4558, 21 N.E.3d 308, ¶ 20, citing In re Cunningham, 59 Ohio St.2d 100, 106,

391 N.E. 2d 1034 (1974).

              Based on the foregoing, the juvenile court did not err in granting the

agency’s motion for permanent custody. The decision was not against the manifest

weight of the evidence, was in the best interest of the child, and was supported by

clear and convincing evidence.

              Accordingly, we overrule the sole assignment of error.

             Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



________________________
EMANUELLA D. GROVES, JUDGE

EILEEN A. GALLAGHER, J., CONCURS;
SEAN C. GALLAGHER, A.J., CONCURS (WITH SEPARATE OPINION)
SEAN C. GALLAGHER, A.J., CONCURRING:

               Although I agree with the majority that the judgment of the juvenile

court should be affirmed, I write to further address the statutory framework under

R.C. 2151.414 and the juvenile court’s determination that granting permanent

custody to CCDCFS is in the best interest of the child.

               Although it is well established that the right to parent one’s child is a

fundamental right, the government has broad authority to intervene to protect

children from abuse and neglect. In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862

N.E.2d 816, ¶ 28, citing Troxel v. Granville, 530 U.S. 57, 66, 120 S.Ct. 2054, 147

L.Ed.2d 49 (2000); R.C. 2151.01. Ultimately, the natural rights of a parent are

always subject to the ultimate welfare of the child, which is the controlling principle

to be observed. In re B.C., 141 Ohio St.3d 55, 2014-Ohio-4558, 21 N.E.3d 308, ¶ 20,

citing In re Cunningham, 59 Ohio St.2d 100, 106, 391 N.E.2d 1034 (1979).

               In Ohio, the authority to terminate parental rights is carefully

circumscribed by statute. See In re K.H., 119 Ohio St.3d 538, 2008-Ohio-4825, 895

N.E.2d 809, ¶ 41-42. The Supreme Court of Ohio has recognized that “R.C. 2151.414

sets out specific findings a juvenile court must make before granting an agency’s

motion for permanent custody of a child.” In re A.M., 166 Ohio St.3d 127, 2020-

Ohio-5102, 184 N.E.3d 1, ¶ 18, citing In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104,

862 N.E.2d 816, ¶ 22. As applicable here, R.C. 2151.414(B)(1) requires a juvenile

court to determine, “by clear and convincing evidence, that it is in the best interest
of the child to grant permanent custody of the child to the agency” and that any of

the conditions set forth in R.C. 2151.414(B)(1)(a) through (e) apply.

               In this case, the juvenile court properly found that the child has been

in the temporary custody of the agency for 12 or more months of a consecutive 22-

month period, and it is not disputed that the condition set forth in R.C.

2151.414(B)(1)(d) applies. Therefore, the essential question is whether the trial

court’s best-interest determination is supported by clear and convincing evidence in

the record. See In re K.H. at ¶ 43. To this end, R.C. 2151.414(D)(1) and (D)(2)

provide alternative means for reaching the best-interest determination. In re G.A.,

8th Dist. Cuyahoga No. 108932, 2020-Ohio-2949, ¶ 61, citing In re M.K., 10th Dist.

Franklin No. 09AP-1141, 2010-Ohio-2194, ¶ 22.3

               Pursuant to R.C. 2151.414(D)(1), “[i]n determining the best interest of

a child * * *, the court shall consider all relevant factors, including, but not limited

to” the enumerated best-interest factors. “There is not one element that is given

greater weight than the others pursuant to the statute.” In re Schaefer, 111 Ohio

St.3d 498, 2006-Ohio-5513, 857 N.E.2d 532, ¶ 56. The statute requires the juvenile

court to weigh all relevant factors and to find the best option for the child. Id. at

¶ 64. In doing so, “R.C. 2151.414(D)(1) does not require a juvenile court to expressly

discuss each of the best-interest factors in R.C. 2151.414(D)(1)(a) through (e).

Consideration is all the statute requires.” In re A.M. at ¶ 31. However, a reviewing


       3 “An agency that seeks permanent custody of a child bears the burden of proving
by clear and convincing evidence that the grant of permanent custody is in the child’s best
interest.” In re A.M. at ¶ 19, citing In re B.C. at ¶ 26.
court must be able to discern from the juvenile court’s decision that it “consider[ed]

the enumerated factors,” and a discussion of the best-interest factors is strongly

encouraged to facilitate appellate review. Id. at ¶ 31-32.

               Alternatively, pursuant to R.C. 2151.414(D)(2), if all four factors

enumerated thereunder apply, “permanent custody is in the best interest of the

child, and the court shall commit the child to the permanent custody” of the agency.

(Emphasis added.) When all four factors are met, R.C. 2151.414(D)(2) mandates

that the court find it is in the child’s best interest to be placed in the agency’s

permanent custody. In re A.S., 8th Dist. Cuyahoga Nos. 110422 and 110472, 2021-

Ohio-3829, ¶ 42, citing In re G.A. at ¶ 59.

               In this case, the juvenile court specifically stated in its judgment entry

that it considered the factors under R.C. 2151.414(D)(1), which are set forth in the

court’s opinion. Although Mother takes issue with the juvenile court’s consideration

of these factors, “[i]n weighing the evidence, the court of appeals must always be

mindful of the presumption in favor of the finder of fact.” Eastley v. Volkman, 132

Ohio St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517, ¶ 21. Despite Mother’s claims that

the agency failed to make sufficient efforts to facilitate visitation, to obtain updated

records, and to contact Mother, the record contains evidence showing Mother was

often nonresponsive or unavailable and had inconsistent engagement with, or

disengagement from, her case plan services. Specifically, Mother failed to provide

an updated release of information related to her mental health and substance abuse

treatment — two of her case plan components — and was unresponsive to the agency
worker’s repeated attempts to contact her. Without undermining Mother’s claims

of progress in obtaining stable housing, receiving mental health treatment, and her

sobriety, Mother had been unable to document extended and consistent sobriety

throughout the duration of the case. Valid concerns remained given her lengthy

history of substance abuse. Specifically, Mother self-reported that she had relapsed

approximately seven months prior to the dispositional hearing. Further, even if

Mother could show some period of sobriety through drug screens completed

through the probation department, and even if efforts were made toward

compliance with some aspects of her case plan, the ultimate welfare of the child

remains the controlling principle to be observed. See In re B.C., 141 Ohio St.3d 55,

2014-Ohio-4558, 21 N.E.3d 308, at ¶ 20, citing In re Cunningham, 59 Ohio St.2d

100, at 106, 391 N.E.2d 1034. At the time of the trial, G.W. was placed with a

maternal relative and was receiving trauma-focused therapy and was “thriving” in

this placement. In contrast, at the time of the trial, Mother was living with a relative

and had not secured stable housing suitable for G.W. After spending over two years

in agency custody, G.W. requires permanency and a safe and secure environment.

               Notwithstanding the court’s consideration of the best-interest factors

pursuant to R.C. 2151.414(D)(1), because the juvenile court determined that all the

factors under R.C. 2151.414(D)(2) applied, permanent custody was necessarily in the

best interest of the child and the juvenile court was required to grant permanent

custody to the agency. See In re P.J., 8th Dist. Cuyahoga No. 110121, 2021-Ohio-

1821, ¶ 24. As discussed in the majority opinion, the juvenile court made findings
as to each of the R.C. 2151.414(D)(2) factors, and relevant to subsection (D)(2)(a), it

found multiple factors under R.C. 2151.414(E) to exist. The juvenile court’s findings

are supported by clear and convincing evidence in the record, and Mother fails to

demonstrate otherwise. The juvenile court satisfied its statutory duty in this case.

Accordingly, the juvenile court’s decision to grant permanent custody to the agency

must be upheld.